Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 07/28/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US 11,011,783 B2, as cited in the previous Office action as relevant prior art).
Regarding claim 1, Hermann teaches a battery pack (battery pack 100; Hermann abstract, C2L49-54, C12L34, Figs. 1 and 9-10) comprising:
a housing internally defining a battery storage room (enclosure formed of frames 124 and housing member 125 around electrochemical cells 102; Hermann C12L34-51, Figs. 3 and 9-10);
a plurality of prismatic batteries (electrochemical cells 102 within pack 100; Hermann C3L43-60; C11L47-51) disposed in rows in the battery storage room with each of the rows including two or more of the plurality of prismatic batteries (Hermann Figs. 3 and 9), 
the two or more of the plurality of prismatic batteries being disposed in substantially parallel relation (cells 102 parallel in X-direction, Hermann Fig. 1) with widthwise extending side faces of the two or more of the plurality of prismatic batteries being aligned in a direction along a depth of each of the two or more of the plurality of prismatic batteries (widest faces of cells 102 are aligned in depth/X-direction per Hermann Figs. 1 and 3); and
a plurality of bus bars (bus bars 112; Hermann abstract, C11L62, C22L11-19, and Figs. 1-2 and 4) serving to form a plurality of parallel battery structures (bus bars 112 in Hermann Fig. 1 form groupings of cells 102 which are parallel in X-direction defined in Fig. 1) that each have parallel connection of two or more of the plurality of prismatic batteries (parallel connection of first terminals 104 by edge bus bars 112 and of second terminals 106 by edge bus bars 112; Hermann Figs. 1-4 and C22L19-32 – see also annotations below), 
the plurality of bus bars electrically connecting the plurality of prismatic batteries to connect the plurality of parallel battery structures in series (cells 102 connected in series when bus bars 112 connect first/second terminals 104/106 of adjacent batteries in Y-direction; Hermann C3L51-52, C22L17-26, C22L43-45, and Figs. 1-4 – see also annotations below),
the plurality of parallel battery structures connected in series form a battery connection structure that includes a turn causing a reversal of direction of series connection of the plurality of parallel battery structures (reversal of connection polarity at each of the three central bus bars 112 per Hermann Figs. 1-4 – see also annotations below), and
the plurality of parallel battery structures in series are connected such that each parallel battery structure is connected to an adjacent parallel battery structure in a widthwise direction (central bus bars 112 in Hermann Figs. 1-2 and 4 connect first/second terminals 104/106 of adjacent cells 102 shown in Fig. 3 in series in Y-direction – see also annotations below).

    PNG
    media_image1.png
    847
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    569
    media_image2.png
    Greyscale

Regarding claim 2, Hermann teaches the limitations of claim 1 above and teaches the housing includes: 
a main body (housing member 125 and frame ends 124, Hermann C12L42-44) including a recess, the recess including only an upper opening in a direction along a height of the main body (125 open in positive Z-direction toward top surfaces 107 of cells 102, Hermann Figs. 9-10, with Z-axis defined in Fig. 1, and C12L65-C13L2); and 
a lid abutting an upper end face of the main body and closing the upper opening (thermal control module 150 and interface module 110 closes enclosure along with 124/125 to seal in cells 102 within pack 100; Hermann C12L49-54, Figs. 7 and 9-11 – see following annotation); 

    PNG
    media_image3.png
    783
    584
    media_image3.png
    Greyscale

an underside of the lid (2-part lid of 150/110 as cited and annotated above) includes: 
an upper underside part (underside of thermal control module 150, Hermann Fig. 7 – annotation below); 2 DM_US 189796212-1.083710.2979Application No. 16/638,953Docket No.: 083710-2979 Reply to Office Action of May 23, 2022 
a lower underside part (underside of base 111 of interface module 110 per Hermann C11L62-63) that is in a lower position along the height than the upper underside part (110/111 below 150 in Z-direction, Hermann Figs. 7, 9, 11 – annotation below); and 
a step connecting an edge of the lower underside part and the upper underside part (extending edge portions of base 111, Hermann Fig. 7 – annotation below); and 
at least one part of the lower underside part positioned over the plurality of bus bars touches the plurality of bus bars (base 111 touches bus bars 112 to make up interface module 110, Hermann C11L62-63 and Fig. 7 – annotation below).

    PNG
    media_image4.png
    846
    571
    media_image4.png
    Greyscale

	
Regarding claim 3, Hermann teaches the limitations of claim 2 above and teaches the plurality of bus bars include an elongated bus bar (outer edge bus bar 112 in Hermann Fig. 1) that is included in the turn (per Hermann Figs. 1-4, outer edge bus bar connects terminals 104 and 106 as polarity is reversed in the Y-direction – see also citations and annotations above regarding the “turn”/reversal) and electrically connects a plurality of electrode terminals aligned in the direction along the depth (outer bus bar 112 connects edge terminals in Y-direction – see annotations above of Hermann Figs. 1 and 3 as well as Fig. 4 annotation below);
the elongated bus bar includes an inter-electrode part (center of outer edge bus bar 112, see Hermann Fig. 4 annotation below) positioned between a negative electrode terminal and a positive electrode terminal of the plurality of electrode terminals (central portion connects first/second opposite polarity terminals 104/106 – see annotation above of Hermann Fig. 3 and annotation below of Fig. 4) aligned in the direction along the depth (terminals 104 and 106 that are aligned at edges of cells 102 in Y-direction per Hermann Fig. 1, see annotation above of Fig. 3; also see Hermann Fig. 4 annotation below); and

    PNG
    media_image5.png
    721
    807
    media_image5.png
    Greyscale

at least one part of the lower underside part includes a part touching the inter-electrode part (portion of base 111 touches central portion of outer edge bus bars 112 since both make up the interface module 110; see annotation of Hermann Fig. 7 above, see also Figs. 5 and 9 showing alignment of 110 including 111 and 112 along the full Y-direction, inclusive of inter-electrode part where polarities reverse along edges in Fig. 3).
 	Regarding claim 5, Hermann teaches the limitations of claim 1 above and teaches a bind bar (spacing element 101, Hermann C13L4-5) extending in the direction along the depth (101 into the page, i.e., depth X-direction, in Hermann Fig. 7); and a combination of a bind bar (internal portion of spacing element 101, Hermann Fig. 7), an insulating one-side separator touching one side face of the bind bar, and an insulating opposite-side separator touching an opposite side face of the bind bar (left/right side surface portions of spacing element 101 of Hermann Fig. 7 made of insulating material per Hermann C13L10-12 and C13L27-29 touch plastic/polymer surfaces of cases 802 of adjacent cells 102 per Hermann C21L5-8 and Figs. 7-8) is held between a widthwise adjoining pair of the plurality of prismatic batteries (101 between cells 102 in left-right width Y-direction of Hermann Fig. 7).


Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann as applied to claims 1-2 above, and further in view of Menzies et al. (US 2015/0255774 A1).
Regarding claim 4, Hermann teaches the limitations of claim 2 above but fails to teach a fastening member fastening at least one part of the lower underside part and the plurality of bus bars together. Instead, Hermann teaches the attachment of the lid, at the lower underside part per Fig. 7 as annotated above, to the bus bars via over-molding (Hermann C1360-65 and C17L19-23).
Menzies, which is analogous in the art of modular bus bars for connecting prismatic batteries in a pack (see Menzies abstract and Fig. 8), teaches that overmolding of a module frame (reads on a lid, see Menzies Fig. 4) onto a busbar fixes the busbar the module frame but further teaches that the busbar may be attached to the module frame using any desired structure, fastener, or method (Menzies [0021]).
Per MPEP 2143 I B, the simple substitution of one known element for another to obtain a predictable result supports a conclusion of obviousness. Therefore, a person having ordinary skill in the art would have found it obvious to use fasteners instead of over-molding to attach the lid underside to the bus bars within Hermann to achieve predictably secure attachment and meet desired design requirements since fasteners were taught by Menzies to serve the same function within the art as over-molding.
Thereby, claim 4 is rendered obvious.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Remarks pages 4-5 contain arguments directed to the newly recited claim limitation within amended claim 1 as such relates to the previously relied upon Shimizu reference. Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and the new ground of rejection relying upon the Hermann reference is necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728